961 F.2d 1576
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lester E. BURKETT, Plaintiff-Appellant,v.WHIRLPOOL CORPORATION, Defendant-Appellee.
No. 92-3005.
United States Court of Appeals, Sixth Circuit.
May 14, 1992.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Lester E. Burkett, an Ohio citizen, appeals pro se from the summary judgment for defendant in this diversity action alleging wrongful discharge in breach of an employment contract.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Burkett sought reinstatement and back pay in this action, alleging that his former employer had discharged him in violation of an implied employment contract, and was estopped from discharging him for the reason given.   The district court granted defendant's motion for summary judgment following extensive discovery.   Burkett reasserts the merits of his case on appeal.   Defendant has filed a motion to strike portions of Burkett's brief which refer to matters outside the record before the district court.


4
Upon consideration, it is concluded that defendant was properly granted summary judgment, as there is no genuine issue of fact, and the defendant is entitled to judgment as a matter of law.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).


5
Burkett's claim of an implied contract must fail because an offer of permanent employment is indefinite and terminable at will,  see Meredith v. Rockwell International Corp., 826 F.2d 463, 468 (6th Cir.1987), and a representation that an employer will use fair procedures does not limit its right to terminate employees,  see Allen v. MCI Telecommunications Corp., 707 F.Supp. 309, 313 (N.D.Ohio 1988).   Burkett's promissory estoppel claim was also properly rejected because he did not show the existence of any representation upon which he reasonably relied to his detriment.   See Meredith, 826 F.2d at 469.


6
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.   Due to our disposition of this appeal, the motion to strike portions of appellant's brief is denied as moot.   The court has considered only the documents found in the record certified by the district court in reviewing this case.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation